Title: From Thomas Jefferson to Benjamin Rush, 13 October 1808
From: Jefferson, Thomas
To: Rush, Benjamin


                  
                     Dear Sir 
                     
                     Washington Oct. 13. 08.
                  
                  This will be delivered you by my grandson Th Jefferson Randolph, who goes to Philadelphia to attend a course of lectures in Natural history Anatomy & Botany. he will also attend the lecturer in Surgery, but as an amateur, and with a view to the care of a family when he shall have one, in a country situation where we have no surgeons & want them every day. he may then recollect and apply what he will have heard & seen in his attendance on the lecturer. the museum of mr Peale, the garden of mr Hamilton, the anatomical preparations & dissections give to Philadelphia advantages in these branches of science not to be had elsewhere in America. for his mathematics, chemistry Etc he will go to Williamsburg where they are well taught, & where he will be making acquaintances among his own countrymen whose friendships will contribute to happiness through life more than if contracted in another state. tho’ none of these pursuits, while in your city, will bring him within your cognisance, yet I could not let him go there without making his bow to you, as a testimony of my esteem for you, as well as a future gratification to him to have seen & been known to you. at the same time I must deprecate those notices & attentions to him, which would be troublesome to you, & giving him a taste for company would withdraw him from those pursuits which are the object of his journey, & for which he will have little time enough. Accept the assurances of my constant friendship & respect.
                  
                     Th: Jefferson 
                     
                  
               